Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “body side rail grooves are formed respectively on surfaces of the first side wall portion and the second side wall portion”, “body side guide rails are disposed in the body side rail grooves, and slider side guide rails are disposed in the slider side rail grooves”, “the body side guide rails include body side rail accommodated portions accommodated in the body side rail grooves” and “the slider side guide rails include slider side rail accommodated portions accommodated in the slider side rail grooves”. As written, the metes and bounds of the claim are unclear, since it is unclear how many elements are required to meet the claim limitation.  For example, regarding the limitation “body side rail grooves are formed respectively on surfaces of the first side wall portion and the second side wall portion”, it is unclear how many surfaces and how many grooves are required.  For example, does each first side wall portion have only a single surface and a single groove or does the first side wall portion have multiple surfaces and multiple grooves? Applicant should rewrite the claim to make it clear how many elements are required in each instance.  For example, --each of the first side wall portion and the second side wall portion include a body side rail groove formed on a surface thereof--. The suggested language makes it clear there is a single groove and single surface on each side wall portion.
Claim 4 recites “first depressions and second depressions are formed on surfaces of the slider side rail accommodated portions, the surfaces facing toward side surfaces of the slider side guide rails”.  Claim 1 previously recited “the slider side guide rails include slider side rail accommodated portions”.  The metes and bounds of the claim are unclear, since Applicant is claiming that the surfaces [of the slide rails] face the side surfaces of the slider side guide rails.  The examiner believes Applicant intended to claim --the surfaces facing toward side surfaces of the slider side rail grooves--.
Claim 9 recites “a light metal”.  The term “light” is a relative term which renders the claim indefinite. The term “light” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear which metals would be considered light and which would not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homma U.S. 2018/0283449.
Re clm 1, Homma discloses an actuator (Fig. 2), comprising: a body (11 and 12s, Fig. 3) including a base portion (11), and a first side wall portion (left 12) and a second side wall portion (right 12) provided on the base portion and facing toward each other, an internal space being defined by the base portion, the first side wall portion, and the second side wall portion (via U-shape); a slider (20, 24) having a portion that moves inside the internal space; and a table (upper portion of 20) provided on the slider and configured to be exposed from the internal space, wherein body side rail grooves (recesses in 12 into which 17s are inserted) are formed respectively on surfaces of the first side wall portion and the second side wall portion, the surfaces facing toward the internal space, slider side rail grooves (recesses in 20 into which 24 fit; or recesses in 24 into which 24a is inserted) are formed respectively on surfaces of the slider that face toward the body side rail grooves, body side guide rails (17s) are disposed in the body side rail grooves, and slider side guide rails (either of 24 or 24a) are disposed in the slider side rail grooves, the body side guide rails include body side rail accommodated portions (portion of 17 inside groove of 12) accommodated in the body side rail grooves, and body side ball receiving portions (16s) configured to be exposed from the body side rail grooves (otherwise balls could not contact 17) and curved in an arc shape (to match ball profile), the slider side guide rails include slider side rail accommodated portions (portion of 24 inside 20; or portion of 24a inside 24) accommodated in the slider side rail grooves, and slider side ball receiving portions (raceway for balls in 24/24a) configured to be exposed from the slider side rail grooves, and forming circular arc grooves together with the body side ball receiving portions, balls (26) are retained in the circular arc grooves, and the slider is provided with circulation passages (as shown by 29b, Fig. 6) configured to allow the balls to be circulated therein, and a dimension of the slider side guide rails (height of 24/24a in Fig. 3) in a vertical direction perpendicular to a direction of movement of the slider is greater than a dimension of the body side guide rails  (height of 17, Fig. 3) in the vertical direction perpendicular to the direction of movement of the slider.
Re clm 2, Homma further discloses notches (horizontally recessed portions of 12 just above and below 17, Fig. 3) extending along the direction of movement of the slider are formed in a vicinity of the body side guide rails.
Re clm 3, Homma further discloses as the notches, first notches and second notches (upper and lower notches relative to 17) configured to sandwich the body side guide rails (17) therebetween are formed.
Re clm 9, Homma further discloses the body and the slider are made of a light metal ([0022] and [0030]), and the body side guide rails and the slider side guide rails are made of an iron based metal ([0022] and [0030]).
Re clm 10¸ Homma further discloses the body and the slider are made of aluminum or an aluminum alloy, and the body side guide rails and the slider side guide rails are made of stainless steel ([0022] and [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Homma U.S. 2018/0283449 as applied to claim 1 above, and further in view of Dowd U.S. 1,500,116.
Homma discloses all the claimed subject matter as described above.
Re clm 4, Homma does not disclose first depressions and second depressions are formed on surfaces of the slider side rail accommodated portions, the surfaces facing toward side surfaces of the slider side guide rails.
Dowd teaches a bearing arrangement comprising first depressions and second depressions (tapered portions of S at S5, Fig. 1) are formed on surfaces of the rail accommodated portions (portion of S in groove of B), the surfaces facing toward side surfaces of the slider side guide rails for the purpose of mounting and locking the rails into the holding bodies (page 1: lines 29-46).
It would have been obvious to one of ordinary skill in the art to modify Homma and provide first depressions and second depressions are formed on surfaces of the slider side rail accommodated portions, the surfaces facing toward side surfaces of the slider side guide rails for the purpose of mounting and locking the rails into the holding bodies. Providing a mechanical means of holding the rails in the grooves of the bearing arrangement eliminates the need for using messy adhesives while also ensuring long term fastening even after adhesives fail.
Re clm 5, Homma in view of Dowd further discloses portions of the slider on which the slider side rail grooves are formed are inclined portions (at v of Dowd) having a thickness that decreases as the inclined portions become closer in proximity to openings from bottom surfaces of the slider side rail grooves (v tapers from bottom to top).
Re clm 6, Homma does not disclose the body side guide rails have regions located between the body side rail accommodated portions and the body side ball receiving portions and formed as inclined surfaces which are inclined in a manner so that a wall thickness of the body side guide rails decreases as the regions become closer in proximity to the body side ball receiving portions from the body side rail accommodated portions.
Dowd teaches a bearing arrangement comprising guide rails (S, Fig. 1) have regions (S5) located between the body side rail accommodated portions (for example, lower portion of S, Fig. 1) and the body side ball receiving portions (S3) and formed as inclined surfaces (S5 are inclined) which are inclined in a manner so that a wall thickness of the body side guide rails decreases as the regions become closer in proximity to the body side ball receiving portions from the body side rail accommodated portions (thickness of S decreases from S1 to S4) for the purpose of mounting and locking the rails into the holding bodies (page 1: lines 29-46).
It would have been obvious to one of ordinary skill in the art to modify Homma and provide the body side guide rails have regions located between the body side rail accommodated portions and the body side ball receiving portions and formed as inclined surfaces which are inclined in a manner so that a wall thickness of the body side guide rails decreases as the regions become closer in proximity to the body side ball receiving portions from the body side rail accommodated portions for the purpose of mounting and locking the rails into the holding bodies.  Providing a mechanical means of holding the rails in the grooves of the bearing arrangement eliminates the need for using messy adhesives while also ensuring long term fastening even after adhesives fail.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Homma U.S. 2018/0283449 as applied to claim 1 above, and further in view of Mori U.S. 2010/0139426.
Homma discloses all the claimed subject matter as described above.
Re clm 7, Homma does not disclose recessed portions are formed in bottom surfaces of at least the body side rail grooves or the slider side rail grooves.
Mori teaches recessed portions (62 and 37, Fig. 3)  are formed in bottom surfaces of at least the body side rail grooves or the slider side rail grooves for the purpose of providing a relief for excess adhesive ([0032]).
It would have been obvious to one of ordinary skill in the art to modify Homma and provide recessed portions are formed in bottom surfaces of at least the body side rail grooves or the slider side rail grooves for the purpose of providing a relief for excess adhesive.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Homma U.S. 2018/0283449 as applied to claim 1 above, and further in view of Michioka U.S. 2008/0253703.
Homma discloses all the claimed subject matter as described above.
	Re clm 8¸ Homma does not disclose the body side guide rails include first ball receiving portions and second ball receiving portions serving as the body side ball receiving portions, and also include protruding end portions interposed between the first ball receiving portions and the second ball receiving portions and configured to project toward the slider side guide rails, the slider side guide rails include third ball receiving portions and fourth ball receiving portions serving as the slider side ball receiving portions, and as the circular arc grooves, first circular arc grooves are formed between the first ball receiving portions and the third ball receiving portions, and second circular arc grooves are formed between the second ball receiving portions and the fourth ball receiving portions.
	Michioka teaches a sliding bearing assembly comprising the body side guide rails include first ball receiving portions (top 14, Fig. 2) and second ball receiving portions (bottom 14, Fig. 2) serving as the body side ball receiving portions, and also include protruding end portions (portion of 1b that extends right between balls 3s) interposed between the first ball receiving portions and the second ball receiving portions and configured to project toward the slider side guide rails, the slider side guide rails include third ball receiving portions (top 22) and fourth ball receiving portions (bottom 22) serving as the slider side ball receiving portions, and as the circular arc grooves, first circular arc grooves are formed between the first ball receiving portions and the third ball receiving portions, and second circular arc grooves are formed between the second ball receiving portions and the fourth ball receiving portions for the purpose of providing more support for bearing arrangement thus reducing the load of the individual rolling elements to reduce wear.
It would have been obvious to one of ordinary skill in the art to substitute the single rolling element design of Homma with the dual rolling element design of Michioka and provide the body side guide rails include first ball receiving portions and second ball receiving portions serving as the body side ball receiving portions, and also include protruding end portions interposed between the first ball receiving portions and the second ball receiving portions and configured to project toward the slider side guide rails, the slider side guide rails include third ball receiving portions and fourth ball receiving portions serving as the slider side ball receiving portions, and as the circular arc grooves, first circular arc grooves are formed between the first ball receiving portions and the third ball receiving portions, and second circular arc grooves are formed between the second ball receiving portions and the fourth ball receiving portions for the purpose of providing more support for bearing arrangement thus reducing the load of the individual rolling elements to reduce wear.

 Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Homma U.S. 2018/0283449 as applied to claim 1 above, and further in view of Iguchi JP 2014-126190.
Homma discloses all the claimed subject matter as described above.
Re clm 11¸Homma does not disclose a first protective wall portion and a second protective wall portion that are provided respectively on the first side wall portion and the second side wall portion in a manner so as to extend toward the table, and that define the internal space together with the first side wall portion and the second side wall portion, wherein the first protective wall portion is detachably connected to the first side wall portion, and the second protective wall portion is detachably connected to the second side wall portion.
Iguchi teaches a bearing arrangement comprising a first protective wall portion (33’, Fig. 3) and a second protective wall portion (33) that are provided respectively on the first side wall portion (left upright of 3) and the second side wall portion (right upright of 3) in a manner so as to extend toward the table (top of 11), and that define the internal space together with the first side wall portion and the second side wall portion, wherein the first protective wall portion is detachably connected to the first side wall portion, and the second protective wall portion is detachably connected to the second side wall portion (via screws on top of 33 and 33’) for the purpose of protecting the internal space of the body that are not covered by the table.
It would have been oblivious to one of ordinary skill in the art to modify Homma and provide a first protective wall portion and a second protective wall portion that are provided respectively on the first side wall portion and the second side wall portion in a manner so as to extend toward the table, and that define the internal space together with the first side wall portion and the second side wall portion, wherein the first protective wall portion is detachably connected to the first side wall portion, and the second protective wall portion is detachably connected to the second side wall portion for the purpose of protecting the internal space of the body that are not covered by the table.
Re clm 12, the improvement of Iguchi further discloses a first engaging portion is provided on each of the first side wall portion and the second side wall portion (interfacing portion of 3 that contacts 33 and 33’), and a second engaging portion is provided on each of the first protective wall portion and the second protective wall portion (interfacing portion of 33 and 33’ that contacts 3), and by the first engaging portions and the second engaging portions engaging with each other, the first protective wall portion and the second protective wall portion are detachably connected, respectively, to the first side wall portion and the second side wall portion.

Claims 1-3, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Homma U.S. 2018/0283449 in view of Mori U.S. 2010/0139426.
Assuming Homma does not disclose the body side ball receiving portions configured to be exposed from the body side rail grooves:
Re clm 1, Homma discloses an actuator (Fig. 2), comprising: a body (11 and 12s, Fig. 3) including a base portion (11), and a first side wall portion (left 12) and a second side wall portion (right 12) provided on the base portion and facing toward each other, an internal space being defined by the base portion, the first side wall portion, and the second side wall portion (via U-shape); a slider (20, 24) having a portion that moves inside the internal space; and a table (upper portion of 20) provided on the slider and configured to be exposed from the internal space, wherein body side rail grooves (recesses in 12 into which 17s are inserted) are formed respectively on surfaces of the first side wall portion and the second side wall portion, the surfaces facing toward the internal space, slider side rail grooves (recesses in 20 into which 24 fit; or recesses in 24 into which 24a is inserted) are formed respectively on surfaces of the slider that face toward the body side rail grooves, body side guide rails (17s) are disposed in the body side rail grooves, and slider side guide rails (either of 24 or 24a) are disposed in the slider side rail grooves, the body side guide rails include body side rail accommodated portions (portion of 17 inside groove of 12) accommodated in the body side rail grooves, and body side ball receiving portions (16s) configured to be curved in an arc shape (to match ball profile), the slider side guide rails include slider side rail accommodated portions (portion of 24 inside 20; or portion of 24a inside 24) accommodated in the slider side rail grooves, and slider side ball receiving portions (raceway for balls in 24/24a) configured to be exposed from the slider side rail grooves, and forming circular arc grooves together with the body side ball receiving portions, balls (26) are retained in the circular arc grooves, and the slider is provided with circulation passages (as shown by 29b, Fig. 6) configured to allow the balls to be circulated therein, and a dimension of the slider side guide rails (height of 24/24a in Fig. 3) in a vertical direction perpendicular to a direction of movement of the slider is greater than a dimension of the body side guide rails  (height of 17, Fig. 3) in the vertical direction perpendicular to the direction of movement of the slider.
Homma does not disclose body side ball receiving portions configured to be exposed from the body side rail grooves.
Mori teaches a linear guide with rail fixing means comprising body side ball receiving portions (left side of 11, Fig. 3) configured to be exposed from the body side rail grooves for the purpose of keeping the rail members securely in the grooves ([0031]).
Since both Homma and Mori disclose linear bearings with rail inserts, it would have been obvious to one of ordinary skill in the art to substitute the adhesive only fixing means of Homma with the adhesive and mechanical fixing means of Mori which comprises body side ball receiving portions configured to be exposed from the body side rail grooves for the purpose of keeping the rail members securely in the grooves.
Re clm 2, Homma further discloses notches (horizontally recessed portions of 12 just above and below 17, Fig. 3) extending along the direction of movement of the slider are formed in a vicinity of the body side guide rails.
Re clm 3, Homma further discloses as the notches, first notches and second notches (upper and lower notches relative to 17) configured to sandwich the body side guide rails (17) therebetween are formed.
Re clm 6,  the improvement of Mori further discloses the body side guide rails have regions (tapered portions of 11 between 28 and 33) located between the body side rail accommodated portions and the body side ball receiving portions and formed as inclined surfaces (just below 30 these are inclined surfaces) which are inclined in a manner so that a wall thickness of the body side guide rails decreases as the regions become closer in proximity to the body side ball receiving portions from the body side rail accommodated portions.
Re clm 7, the improvement of Mori further discloses recessed portions are formed in bottom surfaces of at least the body side rail grooves or the slider side rail grooves.
Re clm 9, Homma further discloses the body and the slider are made of a light metal ([0022] and [0030]), and the body side guide rails and the slider side guide rails are made of an iron based metal ([0022] and [0030]).
Re clm 10¸ Homma further discloses the body and the slider are made of aluminum or an aluminum alloy, and the body side guide rails and the slider side guide rails are made of stainless steel ([0022] and [0030]).

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656